Citation Nr: 0730725	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mr. John S. Berry


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 17, 1969 to 
February 16, 1971 and from February 17, 1971 to July 16, 
1971.  Thereafter, he served in the Army Reserves until 
February 1975.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his PTSD is worse than the 
currently assigned evaluation of 10 percent.  As such, he 
argues that he is entitled to an increased rating for PTSD.  

The DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) 
describes Global Assessment Functioning (GAF) scores as a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The veteran's claims file contains five separate GAF scores.  
An outpatient VA examination in September 2002 assessed the 
veteran with a GAF score of 71.  A VA examination in June 
2003 assessed the veteran with a GAF score of 80.  An 
outpatient VA examination in April 2004 assessed the veteran 
with a GAF score of 75.  And an outpatient VA examination in 
May 2004 assessed the veteran with a GAF score of 75.

However, the last GAF score given in a July 2004 outpatient 
VA exam assessed the veteran with a GAF score of 55.  The 
Board finds this to be a significant decline from the 
previous and subsequent scores given,  In addition, the Board 
notes that the veteran was last examined for his PTSD in 
2004, which is more than 3 years ago.  Therefore, the Board 
finds that a remand is necessary in order to afford the 
veteran a contemporaneous examination to assess the current 
severity of his service-connected disability.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 
3.159(b)(2007), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO is requested to schedule the 
veteran a VA psychiatric examination to 
determine the current degree of 
severity of his PTSD.  The claims file, 
to include a copy of this Remand, must 
be made available to and be reviewed by 
the examiner.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD.  In addition, the examiner 
should include a GAF score with an 
explanation of the significance of the 
score assigned as it pertains solely to 
service-connected PTSD and its 
manifestations.  The examiner should 
describe how the symptoms of the 
veteran's PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work 
and social relationships.  The 
rationale for all opinions expressed 
must be provided.

3.	After completing the above actions, and 
any other development as needed, the 
veteran's claims should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claims remain denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



